DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Kato U.S. PGPUB No. 2004/0089802 discloses a mass spectrometry system which controls an ion source emitter current in a step-wise manner (“FIG. 26 illustrates a method of changing the APCI discharge current in a step-like manner as the time goes by and thus controlling the progress of the ion-ion reactions” [0138]). However, there is no explicit disclosure that the emitter current is selected based on a value of a peak shape of a chromatogram.
Hieke U.S. PGPUB No. 2007/0075240 discloses a mass spectrometry system which uses a processor to control ion source current (“Controller 260, or another suitable device, may also be configured to determine one or more of the current operating parameters of ion source 205 (as described above), such as by measuring, querying, or deriving said parameters from ion source 205” [0420] – where one of the parameters is source current [0084]). However, there is no explicit disclosure that the emitter current is selected based on a value of a peak shape of a chromatogram.
Taneda U.S. PGPUB No. 2016/0025691 discloses a mass spectrometry system comprising one or more processors configured to calculate an evaluation value for a peak shape based on a chromatogram generated based on an output signal of the mass spectrometer (“In the chromatography/mass spectrometry data processing device according to the present invention, the chromatogram peak correlation determination unit computes the correlation coefficient of the shapes of the chromatogram peaks estimated by the aforementioned technique and the peaks of the target compound on the measured mass chromatogram obtained for each mass-to-charge ratio” [0025]). However, Taneda does not disclosure using this evaluation value of controlling the emitter current of an ion source.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a mass spectrometry system comprising: a mass spectrometry apparatus; and one or more processors configured to control an ion source emitter current according to a parameter that is based on an evaluation value for a peak shape based on a chromatogram generated based on an output signal of the mass spectrometry apparatus.

Regarding dependent claims 2-8; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Regarding independent claim 9; independent claim 9 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881